Citation Nr: 1131404	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-29 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969, and was awarded a Combat Action Ribbon for his service in Vietnam.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision issued by the Department of Veterans Affairs (VA), St. Petersburg, Florida, Regional Office (RO).

In October 2009, the Board remanded the case for additional development and this matter now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the October 2009 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The Veteran's hypertension is not related to any disease, injury, or incident of service; was not manifested within one year of service discharge; and was not caused or aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by such service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2006), (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, letters were provided to the Veteran in April 2005 and May 2006.  While the May 2006 letter was issued after the initial June 2005 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the May 2006 letter was issued, the Veteran's claim was readjudicated in the August 2006 statement of the case and January 2011 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

The April 2005 and May 2006 letters advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The May 2006 letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  The Board further observes that the Veteran has claimed entitlement to service connection for hypertension as directly related to his military service or, in the alternative, as secondary to service-connected diabetes mellitus.  In this regard, the Veteran was fully advised as to the evidence and information necessary to substantiate such claim on a direct and presumptive basis and as to the evidence and information necessary to establish service connection for hypertension as secondary to a service-connected disability.  

Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal that have not been requested or obtained.  The Veteran was provided with VA examinations in March 2005 and March 2010 in order to adjudicate his claim of entitlement to service connection for hypertension.  Neither the Veteran nor his representative have argued that the examinations are inadequate to decide the claim.  Moreover, the Board finds that such examinations are adequate to adjudicate the Veteran's claim in that as they are predicated on a full reading of the Veteran's claims file.  The opinions considered all of the pertinent evidence of record, to include service records, VA, and private treatment records, and the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  The Board therefore finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  

The Board also observes that this issue was remanded by the Board in October 2009 in order to afford the Veteran a VA examination.  The Board finds that the AOJ substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries, supra.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran claims that he has hypertension as a result of his military service, or, in the alternative, as secondary to his service-connected diabetes mellitus.  Therefore, he contends that service connection is warranted for such disease.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as cardiovascular-renal disease, to include hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra,  the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records reflect that upon entrance into service in January 1965, his blood pressure was 130/68.  He did not report a history of high blood pressure at that time.  In February 1965, the Veteran's blood pressure was recorded as 150/98 and then 130/70.  Upon retesting the following day, the Veteran's blood pressure readings were 116/72, 130/70, and 124/80.  Further retesting five days later revealed blood pressure readings of 122/76, 118/80, and 110/72.  A separation examination in January 1969 revealed a normal blood pressure reading of 116/70.

During a VA examination in March 1990, conducted for the purposes of evaluating a psychiatric disability, the Veteran's blood pressure was 136/106.  However, it does not appear that a diagnosis of hypertension was made at that time.  During a September 1994 VA psychiatric examination, the Veteran reported that his current medications included propranolol, which the examiner believed to be possibly related to blood pressure.  In reporting his medical history to the VA examiner, the Veteran indicated that he signed a waiver regarding blood pressure and a heart murmur when he entered the Marines, but he was unsure if he currently had either of those conditions.  The examiner suggested further evaluation to determine whether any prior findings were transitory or if the Veteran currently had a heart disability or hypertension.  The examiner included in his diagnostic impressions questionable hypertension and cardiac disease.  He noted that they did not seem likely, but should be checked out. 

Thereafter, VA medical records show that the Veteran was diagnosed with, and prescribed medication for, hypertension as early as September 1996.  VA medical records dated from September 1996 to the present reflect a current diagnosis of hypertension and ongoing treatment for the same.  Significantly, no VA provider related the Veteran's hypertension to his military service or to his diabetes mellitus.

During a March 2005 VA examination, the examiner noted the Veteran's relevant medical history, to include a recent diagnosis of diabetes mellitus, for which the Veteran was started on medications in January 2005, and hypertension.  The Veteran reported that he first noticed diabetic symptoms in 1995 and experienced elevated blood pressure at that time.  However, he also reported that he had had a diagnosis of hypertension since 1989.  On physical examination, the Veteran's blood pressure was 150/89.  Based on examination of the Veteran and a review of the Veteran's electronic medical records, the examiner diagnosed diabetes mellitus, adult onset at age 47, since 1994, and hypertension, diagnosed since 1989.  

In March 2010, pursuant to the Board's October 2009 remand instructions, the Veteran was afforded a second VA examination.  The examiner reviewed the Veteran's claims file and noted an onset of diabetes mellitus in 2002 with medications started in 2004.  The course of diabetes since onset was noted as progressively worse.  The examiner also noted an onset of hypertension in 1989.  His current treatment involved an ACE inhibitor, alpha blocker, and beta blocker and the course since onset was noted as stable.  Following a physical examination, which revealed a blood pressure reading of 131/75, the examiner diagnosed hypertension.

As such, the record reveals that the Veteran has a current diagnosis of hypertension.  The Board has first considered whether service connection is warranted for hypertension on a presumptive basis.  However, the record fails to show that the Veteran manifested hypertension to a degree of 10 percent within the one year following his service discharge in January 1969.  Rather, the evidence, to include the Veteran's own statements, indicate that he was first diagnosed with hypertension in 1989.  As such, presumptive service connection is not warranted for hypertension.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

With respect to the Veteran's argument that his hypertension is related to his military service, the March 2010 VA examiner, after an examination and a full review of the record, opined that hypertension was less likely as not related to military service.  The examiner noted that while the Veteran was noted to have elevated blood pressure readings in January 1965 and February 1965, repeat testing revealed normal blood pressure readings and blood pressure was normal upon separation in January 1969.  The examiner also noted that the Veteran was not given blood pressure medication in service.  Moreover, the Veteran himself has indicated that he was not diagnosed with such disease until 1989.  Additionally, the Board observes that, while the Veteran had one documented hypertensive reading in February 1965, and readings that could be construed as prehypertensive in January 1956 and February 1965, subsequent blood pressure readings in service were within normal limits and the Veteran's blood pressure reading at separation from service was within normal limits.  Moreover, service treatment records do not show a diagnosis of hypertension.  Accordingly, the Board finds that the evidence does not show chronic hypertension in service.  38 C.F.R. § 3.303(b).

The Board acknowledges that there are VA treatment notes that indicate a past medical history includes a diagnosis of hypertension in 1965.  However, the Board finds those notations to be of little probative value as they are inconsistent with the Veteran's service treatment records, which do not show a diagnosis of hypertension; VA medical records, which show the first post service evidence of hypertension in March 1990; and other statements made by the Veteran indicating a diagnosis of hypertension in 1989.  

Relevant to the secondary aspect of the Veteran's claim, the Board initially observes that, as determined by the March 2005 and March 2010 examiners, as well as reflected by the record as a whole, the Veteran's diagnosis of hypertension in 1989, or at least as early as the mid-1990's, predated his diagnosis of diabetes mellitus in 2001 or 2002.  In this regard, the March 2005 VA examiner noted that while the Veteran was diagnosed with hypertension in 1989, his diabetes did not become symptomatic until around 1994 or 1995, and was not given a diagnosis until 2002.  Therefore, as the onset of hypertension was in 1989, prior to symptoms of diabetes in 1995 and prior to medication in 2005, the examiner concluded that it is not likely that the Veteran's diabetes is related to his hypertension.  In an April 2005 addendum, the examiner opined that the Veteran's hypertension was most likely not due to his diabetes, as his hypertension started before the diabetes.  The Board acknowledges that the Veteran was borderline diabetic prior to his diagnosis, but points out that the earliest diagnosis of borderline diabetes was in May 2000, several years after the Veteran's diagnosis of hypertension.  Therefore, his service-connected diabetes mellitus could not have caused his hypertension.  

With respect to whether the Veteran's service-connected diabetes mellitus aggravated his hypertension beyond the natural progression of the disease, the preponderance of the evidence is against such a finding.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

Here, the March 2010 VA examiner opined that it was less likely than not that the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.  Specifically, the examiner determined that hypertension was diagnosed long before diabetes mellitus was diagnosed and that the medical records had shown satisfactory control of the disease.  The Board accords great probative weight to the March 2010 VA examiner's opinion as such is based on a full review of the record, to include the Veteran's hypertensive and diabetic history, and offered in consideration of the current medical information available regarding the relationship between hypertension and diabetes mellitus.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, knowledge and skill in analyzing the data, and the medical conclusion reached).  Moreover, the March 2010 VA examiner discussed the relationship between hypertension and diabetes in this particular Veteran and offered reasons and bases in support of the conclusions offered.  In this regard, the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board also finds it significant that there is no contrary opinion of record.  Therefore, in light of the foregoing, the Board accords great probative weight to the March 2010 VA opinion.   

The Board also finds probative and persuasive VA treatment records dated since the 1990's, which document hypertension that has been stable and well-controlled with medication, both prior and subsequent to the Veteran's diagnosis of diabetes mellitus.  In this regard, in both April 2002 and August 2002, in close proximity to the Veteran's diagnosis of diabetes mellitus, the Veteran's hypertension was noted to be controlled.  Furthermore, when the Veteran was started on medication for his worsening diabetes in January 2005, his blood pressure was noted to be controlled on current medications.  Moreover, as stated, no VA provider has indicated that the Veteran's hypertension has been permanently worsened beyond its natural progression due to his service-connected diabetes.  The Board finds that the contemporaneous VA medical records that were generated with a view towards ascertaining the Veteran's then-state of physical health, which show hypertension that has been controlled with medication since prior to the Veteran's diagnosis of diabetes, are both probative and persuasive evidence against a finding of aggravation.  The Board also finds that those records are consistent with the March 2010 VA examiner's opinion that the Veteran's hypertension is not aggravated by his service-connected diabetes.

The Board observes that, in a written statement dated in May 2005, the Veteran refers to a book entitled Diabetes for Dummies as proof of a nexus between his diabetes mellitus and other conditions, including hypertension.  However, the Veteran did not submit the book itself, nor did he submit copies or excerpts from the book.  As that evidence is not of record, the Board cannot consider it in support of the Veteran's claim.  Moreover, even if the Veteran had submitted excerpts from the referenced book, the Board points out that the Court has held that, generally, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  As such, absent evidence demonstrating a causal relationship between this specific Veteran's hypertension and herbicide exposure, the book and any articles contained therein would be afforded little probative value.

Additionally, the Board notes that the Veteran has contended on his own behalf that his hypertension is related to his military service, or, in the alternative, to his service-connected diabetes mellitus.  While he is competent to testify as to his hypertensive and diabetic symptomatology, he is not competent or qualified, as a layperson, to render an opinion concerning the complex medical relationship between hypertension and any aspect of his military service or diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  While the Board acknowledges that the Federal Circuit has held that lay testimony could, in certain circumstances, constitute competent nexus evidence, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in the instant case, the Board finds that the question regarding the potential relationship between hypertension and diabetes mellitus to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds the Veteran's statements regarding a nexus between his hypertension and any aspect of his military service or his service-connected diabetes mellitus to be of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has offered only conclusory statements regard the etiology of his hypertension.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  In contrast, the March 2005 and March 2010 VA examiner, who is a physician, provided a complete rationale for his opinions.  Therefore, the Board finds that the Veteran's contentions regarding the etiology of his hypertension are not competent and are outweighed by the competent and probative VA examiner's opinions.

Finally, the Board has considered the assertions of the Veteran and his service representative that the Veteran has suffered from hypertension since service.  The Board finds the preponderance of the evidence is against such a finding.  Initially, the Board notes that hypertension is not capable of lay observation, but rather requires objective medical findings, and any lay testimony regarding a continuity of symptoms is not competent.  See Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  Moreover, the single hypertensive reading documented in service occurred in February 1965, nearly four years prior to the Veteran's separation from service in January 1969, at which time blood pressure was normal.  Thereafter, the first post-service evidence of elevated blood pressure or hypertension is in March 1990, over 20 years after the Veteran's separation from service.  In view of the lengthy period without treatment, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, the Veteran's and his representative's statements regarding continuity of symptomatology are contrary to the objective evidence of record and, as such, are not credible and afforded no probative weight.

Therefore, the Board finds that the probative value of the March 2005 and March 2010 VA opinions outweighs the probative value of the Veteran's statements regarding causation and continuity of symptoms.  Consequently, as there is no competent and probative evidence linking the Veteran's hypertension to his military service or his service-connected diabetes mellitus, service connection for such disease is not warranted.  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


